Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 08/17/21, with respect to Non-Final Rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher C. Bowley’s office on 11/15/21.
The application has been amended as follows: 
22.	(cancelled)
23.	(cancelled)
24.	(cancelled)
25.	(cancelled)
26.	(cancelled)
27.	(cancelled)
28.	(cancelled)
29.	(cancelled)
30.	(cancelled)
31.	(cancelled)


Claim Status
4.	Claims 15-21 are pending in the application. Claims 1-14 and 22-32 are cancelled. 
Allowable Subject Matter
5.	Claims 15-32 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 15, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “an evaluation device configured to determine a distance between the coupling region and the piston based on material properties detected by the transmission line and on a complex reflection coefficient between the coupled electromagnetic wave and the decoupled electromagnetic wave” in combination with other limitations of the claim.
8.	Claims 16-21 are also allowed as they further limit claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868